Citation Nr: 0123736	
Decision Date: 09/28/01    Archive Date: 10/02/01

DOCKET NO.  94-36 079A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for conjunctivitis.

2.  Entitlement to service connection for gastritis.

3.  Entitlement to service connection for duodenal ulcer. 

4.  The propriety of the initial 20 percent rating assigned 
for service-connected lumbosacral spine arthritis and disc 
disease. 

5.  The propriety of the initial 20 percent rating assigned 
for service-connected cervical spine arthritis, currently 
evaluated as 20 percent disabling.

6.  The propriety of the initial 10 percent rating assigned 
for service-connected bilateral pes planus.

7.  The propriety of the initial 10 percent rating assigned 
for service-connected left wrist arthritis.  

8.  Entitlement to an increased (compensable) evaluation for 
the residuals of a fracture of the fifth finger of the right 
hand.

9.  Entitlement to an increased evaluation for bronchitis, 
currently evaluated as 30 percent disabling 

10.  Entitlement to an increased evaluation for laryngitis 
and tracheitis, currently evaluated as 10 percent disabling.

11.  Entitlement to permanency of a total disability 
evaluation.

(The issue of entitlement to an extension beyond the basic 
period of eligibility for a program of vocational 
rehabilitation training under Chapter 31, Title 38, United 
States Code is the subject of a separate decision by the 
Board.)


REPRESENTATION

Appellant represented by:	Kevin Shea, Attorney


ATTORNEY FOR THE BOARD

J. A. Markey, Counsel


INTRODUCTION

The veteran had active military service from March 1968 to 
March 1970.  

This case has had a complex procedural history.  This current 
matter came before the Board on appeal from rating decisions 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Roanoke, Virginia.  By a rating action of December 
1993, the RO, in pertinent part, granted service connection 
for bilateral pes planus, and assigned a 10 percent rating 
effective August 25, 1992, denied the veteran's claims of 
entitlement to service connection for gastritis and a 
duodenal ulcer, and denied a claim for a compensable 
evaluation for a fracture of the right fifth finger.  Appeal 
was taken as to these issues.

Thereafter, a rating action of September 1994 granted service 
connection for arthritis of the left wrist, evaluated as 10 
percent disabling from August 25, 1992; service connection 
was also granted for arthritis of the cervical spine, 
evaluated as 20 percent disabling from August 25, 1992, and 
arthritis and degenerative disc disease of the lumbosacral 
spine, evaluated as 20 percent disabling from June 26, 1986.  
This rating action also increased the evaluation for the 
veteran's service-connected bronchitis from a 10 percent to a 
30 percent evaluation, effective October 20, 1993.  This 
rating action denied the veteran's claims for service 
connection for conjunctivitis and increased ratings for 
laryngitis and tracheitis, and bilateral pes planus.  Appeal 
was taken as to these issues.

Subsequently, a rating action of June 1995 granted a total 
disability rating based on individual unemployability by 
reason of service-connected disabilities, effective October 
28, 1993; permanence of the veteran's overall disability was 
not established.  

A hearing was scheduled to be held in December 1996.  
However, in a report of contact (VA Form 119), dated in 
December 1996, it was indicated that the veteran no longer 
wished to appear at a hearing.  

In a March 1997 decision, the Board denied, among other 
things, the veteran's claims of entitlement to service 
connection for gastritis, a duodenal ulcer, and 
conjunctivitis, and remanded the claims for increased ratings 
(initial and otherwise) for service-connected bilateral pes 
planus, left wrist arthritis, cervical spine arthritis, 
lumbosacral spine arthritis and disc disease, fracture of the 
fifth finger, right hand, laryngitis and tracheitis, and 
bronchitis, as well as the claim of entitlement to permanency 
of a total disability evaluation.  That decision also denied 
multiple other issues which are no longer pertinent to the 
instant appeal.

Thereafter, the veteran appealed the March 1997 decision to 
the United States Court of Appeals for Veterans Claims 
(hereinafter the Court).  In November 2000, while the case 
was pending, the VA's Office of General Counsel (OGC) filed 
an unopposed motion (Motion) requesting that the Court vacate 
the Board's March 1997 decision as to those 3 service 
connection claims which were denied.  It was requested that 
the case be remanded to the Board for further development and 
readjudication in accordance with the Motion.  

In December 2000, the Court granted the Motion, vacated the 
Board's March 1997 decision as to the 3 service connection 
issues noted and remanded the case to the Board.  

In the meantime, the increased rating issues (to include 
initial ratings), remanded in the March 1997 document, have 
been developed for appellate review.  They are considered 
herein.  The 3 issues remanded by the Court are considered in 
the Remand section which follows the Order section below.

Finally, as to the initial ratings, the Court's guidance in 
the Fenderson decision is for application as is set forth 
below.  See Fenderson v. West, 12 Vet. App. 119 (1999).


FINDINGS OF FACT

1.  Since June 1986, the veteran's lumbosacral spine 
arthritis and disc disease has been primarily manifested by 
moderate loss of motion and occasion radiculopathy.

2.  Since August 1992, the veteran's service-connected 
cervical spine arthritis has been primarily manifested by a 
moderate limitation of motion.

3.  Since August 1992, the veteran's service-connected 
bilateral pes planus has been primarily manifested by slight 
tenderness over the arches, minimal hallux deformity, some 
varus, pain, and bunion formation, without pronation 
deformity.

4.  Since August 1992, the veteran's service-connected left 
wrist arthritis has been manifested by some pain.  

5.  The veteran's service-connected residuals of a fracture 
of the fifth finger of the right hand are manifested by 
subjective complaints of pain.

6.  The veteran's  service-connected bronchitis is manifested 
by symptoms including subjective complaints of a chronic 
cough, shortness of breath, and objective findings of mild 
symptoms, including some wheezing, mild airway obstruction, 
and an occasional productive cough; pulmonary functioning 
testing during the relevant time period has revealed a FEV-1 
of (at worst) 72 percent predicted and a DLCO of 61 percent 
predicted; FEV-1 of 81 percent predicted; and FEV-1 (at 
worst) of 92 percent of predicted, and DLCO 64 percent 
predicted. 

7.  The veteran's service-connected laryngitis and tracheitis 
is been manifested by subjective complaints of hoarseness, a 
sore throat, and a cough; during the relevant time period, 
pulmonary functioning testing has revealed a FEV-1 of (at 
worst) 72 percent predicted, FEV-1 of 81 percent predicted, 
and FEV-1 (at worst) of 92 percent predicted.


CONCLUSION OF LAW

1.  The criteria for an initial evaluation in excess of 20 
percent for lumbosacral spine arthritis and disc disease have 
not been met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§§ 4.40, 4.45, 4.71a, Diagnostic Codes 5003, 5292, 5293, 5295 
(2000).

2.  The criteria for an initial evaluation in excess of 20 
percent for cervical spine arthritis have not been met.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.40, 4.45, 
4.71a, Diagnostic Code 5290 (2000).

3.  The criteria for an initial evaluation in excess of 10 
percent for bilateral pes planus have not been met.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.40, 4.45, 
4.71a, Diagnostic Code 5276 (2000).

4.  The criteria for an initial evaluation in excess of 10 
percent for left wrist arthritis have not been met.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.40, 4.45, 
4.71a, Diagnostic Code 5215 (2000).

5.  The criteria for an compensable evaluation for the 
residuals of a fracture of the fifth finger of the right hand 
have not been met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§§ 4.40, 4.45, 4.71a, Diagnostic Code 5227 (2000).

6.  The criteria for an evaluation in excess of 30 percent 
for bronchitis have not been met.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. § 4.97, Diagnostic Code 6600 (1997); 
38 C.F.R. § 4.97, Diagnostic Code 6600 (2000).

7.  The criteria for an evaluation in excess of 10 percent 
for laryngitis and tracheitis have not been met.  38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. § 4.97, Diagnostic Codes 6516, 
6520 (1997); 38 C.F.R. § 4.97, Diagnostic Code 6516, 6520 
(2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

For historical purposes, it is noted that in August 1970, the 
RO established service connection for fracture, fifth finger, 
right hand, essentially based on a review of a March 1970 
physical profile record which showed that the veteran had a 
fracture of the small finger of his right hand.  A 
noncompensable evaluation was assigned for this disability.  

In September 1972, the RO established service connection for 
bronchitis, essentially based on a review of the veteran's 
service medical records which showed that he was seen on 
several occasions for upper respiratory infections and was 
diagnosed with bronchitis, and based also on a review of 
records indicating that he was hospitalized by VA twice in 
1972 due to bronchitis.  Based on contemporaneous evidence of 
record, an evaluation of 10 percent was assigned for this 
disability.  

In June 1983, the RO established service connection for 
laryngitis and tracheitis as secondary to the service-
connected bronchitis.  A 10 percent evaluation was assigned 
for this disability, based on the review of a contemporaneous 
VA examination.  

A May 1986 record of private chiropractic treatment reflects 
that the veteran complained of back pain and tension, worse 
with walking and bending.  Objective findings included 
possible foraminal compression and spasm about the lumbar 
musculature, and tenderness.  The veteran was "diagnosed" 
with "lumbosacral strain sprain," disc degeneration, and 
dislocation of the sacrum and lumbar spine.  

VA outpatient treatment records reflect that the veteran 
presented in April 1988 complaining of low back pain which 
increased when he sat of lied down.  He reported that there 
was no pain when walking.  Objective findings included that 
the sacroiliac joint was nontender, and the veteran was 
diagnosed with degenerative joint disease.  

An October 1991 memorandum from James F. Allen, M.D. reflects 
that the veteran presented with a complaint of increased back 
pain subsequent to an August 1991 motor vehicle accident.  On 
examination, palpation of the thoracic spine revealed some 
straining of the lumbar lordosis, but no frank paraspinous 
spasm was appreciated.  Range of motion studies revealed 80 
degrees lumbar flexion and 20 degrees extension.  Also noted 
was negative sciatic notch tenderness and negative straight 
leg raise bilaterally.  Sensory examination was intact in all 
dermatomes in the lower extremities.  Dr. Allen's impression 
was that the veteran suffered from degenerative joint disease 
in the lumbar spine without the presence of neurological 
compromise.  

A VA radiology report dated in April 1992 reflects that X-
rays of the cervical spine showed substantial degenerative 
changes.  Outpatient treatment records also reflect that the 
veteran presented in May 1992 with severe cervical spine 
degenerative joint disease and complained of left wrist pain 
of one and a half months duration.  A full range of wrist 
motion was noted, with slight tenderness and swelling over 
the extensor surface of the wrist.  Nerve conduction studies 
were undertaken, and there was no evidence of entrapment, 
neuropathy, or cervical radiculopathy.  X-rays of the wrist 
taken the same day revealed no significant bony, articular, 
or soft tissue abnormality.  In August 1992, the veteran 
presented with a history of back pain and degenerative joint 
disease of the lumbar and cervical spine.  He was issued a 
TENS unit.  

In early March 1993, the veteran was hospitalized due to low 
back pain which he indicated radiated down his right lower 
extremity.  Physical examination revealed decreased pinprick 
sensation about the thigh, and the veteran was diagnosed with 
chronic low back pain, degenerative joint disease L4-5, 
degenerative disc disease L5-S1, and sciatica S1 
distribution.  

A myelogram of the veteran's lumbar spine was also 
accomplished in March 1993, the report of which indicates a 
diagnosis of possible disc herniation at the L4-5 and L5-S1 
levels.  

According to a September 1993 memorandum, Dr. Allen examined 
the veteran for the purpose of a confirmatory medical 
opinion.  Physical examination revealed that the veteran was 
wearing a rigid lumbosacral corset, had a positive straight 
leg raise at 45 degrees on the right, tight hamstrings on the 
left at 80-90 degrees.  There was no right ankle jerk.  

A VA general medical examination was accomplished in October 
1993, the report of which indicates that the veteran 
complained of laryngitis, neck stiffness, arm numbness, and 
left wrist stiffness and pain on motion.  Examination of the 
respiratory system revealed that the veteran's lungs were CTA 
[clear to auscultation] bilaterally with good inspiratory 
effort.  

Examination of the left wrist revealed no crepitus, 
deformity, or tenderness to palpation.  Examination of the 
neck revealed decreased range of motion in all planes, with 
50 percent of normal limits of rotation bilaterally, 75 
percent of normal limits in flexion, 25 percent of normal 
limits in extension, and 50 percent of normal limits sideways 
bilaterally.  Examination of the veteran's feet revealed 
moderate bilateral pes planus, and slight tenderness 
bilaterally over the arches.  

X-rays taken a few days later revealed a normal left wrist, 
minimal bilateral hallux valgus deformity but otherwise 
negative bilateral foot examination, and postsurgical and 
minimal degenerative changes predominantly at the C5 through 
C7 levels.  

As a result of the medical examination, the veteran was 
diagnosed with severe degenerative joint disease of the 
cervical spine, a history of left wrist degenerative joint 
disease with none on X-ray and a full range of motion and 
stability, and bilateral pes planus.  

A VA magnetic resonance imaging (MRI) study dated in June 
1994 revealed degenerative changes most pronounced at the L4-
5 level where disc bulging and a bony bar caused moderate 
spinal stenosis.  At the L5-S1 level it appeared that there 
was soft tissue density that surrounded the S1 nerve root 
sleeve on the left.  

VA outpatient treatment records further reveal that the 
veteran presented in July 1994 with a history of severe 
diffuse degenerative joint disease with bulging cervical 
discs and involvement of degenerative joint disease of 
multiple joints.  He was assessed with progressive diffuse 
degenerative joint disease, and cervical and lumbar disc 
disease.  

In August 1994, the veteran was admitted to Sentara Hampton 
General Hospital (Hampton General) where he underwent right 
L4 and L5 complete laminectomies, right L4-5, L5-S1 medial 
fasciectomy with foraminotomy, right L4-5 discectomy, and 
removal of epidural mass L5-S1.  A pre and postoperative 
diagnosis of lumbar spondylosis with radiculopathy was noted.  
The veteran tolerated the procedure well and was transferred 
to a recovery room in satisfactory condition.  Dr. Allen saw 
the veteran in September and October 1994, and noted that he 
was doing well postoperatively.  

A pulmonary function test was performed at Hampton General in 
early October 1996.  Testing revealed that Forced Expiratory 
Volume in one second (FEV-1) was 72-73 percent of predicted, 
that Forced Vital Capacity (FVC) was 67-68 percent of 
predicted, and that Diffusion Capacity of the Lung for Carbon 
Monoxide by the Single Breath Method (DLCO) was 61 percent of 
predicted.  Flow Volume Loop was obstructed.  

In late October 1996, the veteran was seen by Thomas P. 
Splan, M. D. due to dyspnea of undetermined etiology, 
degenerative joint disease, and a history of asthmatic 
bronchitis.  Dyspnea and bronchitis could not be confirmed by 
evaluation.  

The veteran was seen by Earnest P. S. Mawusi, DPM, in May 
1997.  Objective findings with respect to the veteran's feet 
included that neurovascular status was intact bilaterally, 
with palpable pulses.  Positive bilateral forefoot varus was 
noted, right greater than left, as was positive hallux 
abductal valgus deformity, right  greater than left.  
Further, pain on palpation of the first metatarsal base 
plantarly, was noted.  

A VA foot examination was accomplished in September 1997.  
Objective findings included the presence of bilateral pes 
planus, a bunion formation on the right metatarsophalangeal 
joint, and that both second toes overrode the adjacent 
hallux.  Further, there was marked tenderness in the soles of 
both feet and the weight bearing portion of both heels.  
Pedal pulses were normal.  It was noted that X-rays taken in 
April 1997 revealed mild degenerative changes in the first 
tarsometatarsal joints, right greater than left, as well as 
minimal bunion formation on the right.  As a result of this 
examination, the veteran was diagnosed with pes planus, first 
metatarsal degenerative arthritis, bilateral, bunion 
formation, right, bilateral plantar fasciitis, and bilateral 
second toe overriding adjacent hallux.  

A VA spine examination was also conducted in September 1997, 
the report of which indicates that the veteran held his neck 
stiffly and resisted attempts at movement, but that he was 
able to flex the cervical spine 30 degrees, but was unable to 
extend it.  Lateral flexion and rotation was less than 10 
degrees bilaterally due to active resistance.  It was noted 
that X-rays taken in April 1997 showed degenerative disc 
disease with disc space narrowing of C2 through C6, with 
osteophyte formation, and foraminal narrowing C3 through C6.

Examination of the lumbar spine revealed tenderness in the 
low midline region, normal muscles, and straight leg raising 
20 degrees bilaterally.  On range of motion studies, flexion 
and extension of the lumbar spine was 40 and less than 5 
degrees, respectively, with severe pain on extension, 
rotation 20 degrees bilaterally, and lateral flexion 15 
degrees bilaterally.  X-rays taken in April 1997 also showed 
disc space narrowing at the L4-5 level, with end plate 
sclerosis, and multiple degenerative changes.  

As a result of this examination, the veteran was diagnosed 
with degenerative cervical disc and joint disease, multiple 
levels, with foraminal narrowing, and degenerative lumbar 
disc and joint disease, L4-5.  It was noted that the veteran 
had a moderately severe disability due to these diagnoses.  A 
peripheral nerves examination accomplished that same day 
determined that the veteran did not suffer from any such 
disorder.  

A VA respiratory examination was accomplished in November 
1997, the report of which notes a history asthmatic 
bronchitis and that the veteran was recently diagnosed with 
sleep apnea.  Subjective complaints included sinus pain and 
congestion with associated headaches, chronic cough and 
clearing of the throat with hoarseness, and shortness of 
breath with occasional wheezing.  Objective findings included 
tenderness over the sinuses and wheezing on forced 
expiration.  It was noted that the pulmonary function test 
performed at Hampton General in October 1996 showed mild 
airway obstruction.  As a result of this examination, the 
veteran was diagnosed with chronic sinusitis, likely related 
to allergy, asthmatic bronchitis, worsened by the sinusitis, 
and sleep apnea.  

A respiratory (contract) examination by QTC Medical Services 
was accomplished in June 2000.  The veteran's history of 
coughing, dyspnea, and phlegm production was described, as 
was his bronchitis with mild symptoms.  Physical examination 
revealed that the veteran was in no acute distress and 
experienced occasional slightly productive cough.  His ears 
and nose were normal.  Examination of the chest revealed 
normal configuration, with good respiratory movement, lungs 
were clear in both fields, with good air movement, and the 
veteran's heart had a regular rhythm, with good pulses and no 
dependent edema.  This examination report also notes that 
pulmonary function testing performed in January 1998 revealed 
that FEV-1 and FVC were both 81 percent of predicted, and 
that testing performed in June 2000 revealed that FEV-1 was 
92 and 98 percent of predicted; and that DLCO was 64 percent 
of predicted.  

As a result of this examination, the veteran was diagnosed 
with chronic rhinosinusitis, chronic bronchitis with 
recurrent acute episodes, obstructive sleep apnea, and no 
objective evidence of chronic obstructive disease.  

QTC also provided a orthopedic examination in June 2000.  The 
report of this examination reflects that the veteran 
presented with complaints of pain in his neck radiating to 
the shoulders for the past ten years.  The veteran indicated 
that he currently experienced constant discomfort in the 
neck, which was made worse with activity.  The veteran also 
complained of low back pain mostly in the area of the ileac 
crest and sacroiliac joint area, which was getting 
progressively worse.  He also described this pain as constant 
and made worse with activity.  It was noted that he was 
currently using a TENS unit.  

Further, the veteran complained of pain in the right hand, 
particularly in the metacarpophalangeal joint of the index 
finger, which has been present for a year and a half.  The 
veteran voiced similar complaints with his left hand and 
wrist, noting that he has experienced wrist pain for ten 
years and pain in the metacarpophalangeal joint of the index 
finger for a year and a half.  

The veteran also complained of feet pain, mostly in the 
arches and insteps, which was made worse by walking.  The 
veteran noted that orthotics and arch supports have provided 
no help, and that there has been discomfort in the medial 
first metatarsophalangeal joint of the right foot consistent 
with a hallux valgus or bunion.  

Physical examination of the feet revealed no sign of abnormal 
weight bearing, some fungal infection of the toes, and 
pronounced (about 30 degrees) hallux valgus at the first 
right metatarsophalangeal joint.  Bilateral, non-flexible pes 
planus was also noted, however, there was no pronation 
deformity present.  Examination of the feet also showed 
subjective tenderness in the arches.  

The examination noted that the appearance of the wrist joints 
were within normal limits, and range of motion studies showed 
that wrist dorsiflexion from 0 to 60 degrees bilaterally, 
palmar flexion 0 to 80 degrees bilaterally, radial deviation 
0 to 20 degrees bilaterally, and ulnar deviation o to 45 
degrees bilaterally.  All motion was without pain, although 
there was some subjective discomfort on ulnar deviation. 

Examination of the cervical spine showed evidence of 
subjective painful motion on all planes, minimal muscle 
spasm, and no weakness.  There was also subjective tenderness 
to palpation elicited at the anterior and posterior scalene 
muscles of the neck bilaterally and bilateral upper 
shoulders.  On range of motion studies, flexion and extension 
of the cervical spine was 65 and 50 degrees, respectively, 
with discomfort, rotation 65 degrees bilaterally, and lateral 
flexion 35 degrees bilaterally.  

Examination of the lumbar spine showed subjective discomfort 
with all motion, but that there was no muscle spasm evident.  
There was no weakness evident in the back of lower 
extremities.   There was tenderness to palpation bilaterally 
at the iliac crests of the pelvis, and straight leg raising 
was negative.  On range of motion studies, flexion and 
extension of the lumbar spine was 95 and 20 degrees, 
respectively, rotation 30 degrees bilaterally, and lateral 
flexion 30 degrees bilaterally.  

Neurologic examination found motor function in all 
extremities to be within normal limits.  The examiner noted 
that X-rays taken in June 2000 showed degenerative changes of 
the cervical spine with narrowed disc space at multiple 
levels, as well as degenerative changes in the lumbar spine 
with degenerative disc disease especially at the L4-5 and L5-
S1 levels.  Bilateral foot X-rays showed the bunion deformity 
at the first metatarsophalangeal joint on the right as well 
as some arthritis in the foot.  Left wrist X-rays were 
normal.  

As a result of this examination, the veteran was diagnosed 
with multiple joint degeneration disease, cervical and lumbar 
degenerative disc disease, non-flexible bilateral pes planus, 
and hallux valgus, right foot.  The examiner noted that the 
prior diagnosis of left wrist arthritis should be changed to 
chronic left wrist strain as recent X-rays showed no evidence 
of arthritis, and that recent evidence also showed no 
fracture of the fifth finger of the right hand, indicating 
that any prior fracture had resolved.  The examiner also 
opined that the veteran's neck and low back pain was largely 
subjective as there seemed to be no evidence of impingement 
of dura or nerve roots.  

QTC provided another examination in July 2000, essentially to 
evaluate the veteran's history of allergic rhinitis, 
recurrent sinusitis, and recurrent pharyngitis and 
laryngitis.  The veteran presented with complaints of a 
stuffy and itchy nose, phlegm, watery eyes, a sore throat, 
dysphagia, hoarseness, a cough, and wheezing.  Nasal cavity 
examination was significant for a mild nasal septal deviation 
with severe turbinate congestion and hypertrophy.  Oral 
cavity examination and oropharyngeal, laryngeal, and cervical 
examinations were normal.  The veteran was assessed with 
allergic rhinitis and chronic pharyngitis and laryngitis.  

QTC provided a neurological evaluation in September 2000, 
during which the veteran complained of chronic neck and low 
back pain.  The veteran related that neck pain was constant 
and radiated to his left upper extremity with numbness and 
weakness in his left hand.  It was noted that previous 
testing (in 1992) showed no evidence of entrapment neuropathy 
or cervical radiculopathy.  Regarding his low back 
disability, the veteran related that he is unable to stand, 
sit, or walk for prolonged periods due to pain.  He noted 
that pain tended to radiate to his right buttock, and 
sometimes to the left, and that he may experience tingling in 
the left leg.  During this examination, the veteran also 
complained of left wrist pain, problems with his right little 
finger, and his pes planus was noted.    

Physical examination revealed 10 degrees of neck flexion and 
extension, right lateral flexion to 10 degrees, left lateral 
flexion to 20 degrees, right lateral rotation to 30 degrees, 
and left lateral rotation to 35 degrees.  The veteran also 
complained of tenderness to palpation of the cervical 
paravertebral musculature bilaterally.  Range of motion of 
the veteran's low back was to 50 degrees in flexion and 15 
degrees extension.  Straight leg raising revealed the right 
leg could be raised up to 50 degrees and the left leg 70 
degrees with complaints of back pain.  Motor examination 
showed extremity strength to be intact.  Sensory examination 
revealed decrease to touch and pin along the right and left 
lateral leg.  

Further, examination revealed the veteran's bilateral pes 
planus but that there was no gross abnormality in the left 
wrist or right little finger.  Left wrist range of motion was 
slightly limited compared to the right wrist (45 degrees on 
the left, 50 on the right).  The examiner's impression was 
that the veteran suffered from chronic neck pain secondary to 
degenerative joint disease, and that cervical spine 
radiculopathy could not be ruled out; chronic low back pain 
status post laminectomy, L5-S1 with bilateral lumbar 
radiculopathy; left wrist pain, most likely soft tissue in 
etiology, with no neurological problem seen; a right little 
finger injury; and bilateral pes planus  

In a December 2000 addendum to this examination report, the 
examiner noted that a MRI study of the cervical spine 
conducted in October 2000 showed degenerative changes 
consistent with spondylosis, and that a MRI of the lumbar 
spine showed degenerative joint and disc disease with 
bilateral facet hypertrophy at L4-5 and L5-S1, postoperative 
changes at L4-5 and L5-S1 on the right with enhancing scar, 
but no definite recurrent disc herniation; and diffuse 
bulging disc L5-S1, but no definite areas of neural 
compression.  

The examiner's final impression was that the veteran suffered 
from chronic neck pain secondary to degenerative joint 
disease, chronic low back pain also secondary to degenerative 
joint and disc disease.  The examiner noted that there was no 
evidence of ongoing acute or subacute radiculopathy at the 
cervical or lumbosacral level, but that there was, however, 
evidence of chronic right L5 radiculopathy.   

Law and Analysis

Essentially, it is maintained that the evaluations assigned 
for the service-connected lumbosacral spine arthritis and 
disc disease, cervical spine arthritis, bilateral pes planus, 
left wrist arthritis, the residuals of a fracture of the 
fifth finger of the right hand, laryngitis and tracheitis, 
and bronchitis are not adequate, given their current 
symptomatology.  In this regard, it is pointed out that 
disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. § Part 4.  Separate diagnostic codes identify the 
various disabilities.  The governing regulations provide that 
the higher of two evaluations will be assigned if the 
disability more closely approximates the criteria for that 
rating.  Otherwise, the lower rating is assigned.  38 C.F.R. 
§ 4.7 (2000).

Regarding the claims of entitlement to increased ratings for 
the residuals of a fracture of the fifth finger of the right 
hand, laryngitis and tracheitis, and bronchitis, the Board 
has reviewed these claims in light of the history of the 
disability since its onset; however, where, as in this case 
with these issues, entitlement to compensation has already 
been established and an increase in the disability rating is 
at issue, the present level of disability is of primary 
concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Regarding the claims for increased initial evaluations for 
service-connected lumbosacral spine arthritis and disc 
disease, cervical spine arthritis, bilateral pes planus, and 
left wrist arthritis, it is pointed out that the Court has 
noted that there is a distinction between a claim based on 
the veteran's dissatisfaction with the initial rating (a 
claim for an original rating) and a claim for an increased 
rating.  The Court has also indicated that in the case of an 
initial rating, separate ratings can be assigned for separate 
periods of time based on the facts founds, a practice known 
as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 
(1999).

The Board notes that on November 9, 2000, the President 
signed H.R. 4864, the "Veterans Claims Assistance Act of 
2000."  The purpose of this bill is to reverse the decision 
of the United States Court of Appeals for Veterans Claims in 
Morton v. West, which held that the Secretary had no 
authority to provide assistance to a claimant whose claim was 
not "well grounded."  The bill also establishes a number of 
procedural requirements for VA in dealing with claims for 
benefits.  See Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000).  There have also been 
final regulations promulgated to implement the new law.  See 
66 Fed. Reg. 45,620-32 (August 29, 2001) (to be codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326).  These 
matters have been satisfied as to these issues that the 
duties set out in the new law.  As such, the Board may 
proceed.

The RO has not specifically addressed this new legislation 
with regard to the claims adjudicated below (although the 
matter was recently before the RO in February 2001).  
However, by virtue of the February 2001 Supplemental 
Statement of the Case (as well as the prior Statements and 
Supplemental Statements of the Case), the veteran has been 
given notice of the evidence necessary to support the claim.  
The Board finds the duty to assist the appellant in the 
development of the claim under the VCAA has been met.  In 
this regard, it is pointed out that pursuant to the March 
1997 Board remand, several examinations, addressing all 
disabilities adjudicated below, were accomplished in 2000.  


I. The propriety of the initial 20 percent rating assigned 
for service-connected lumbosacral spine arthritis and disc 
disease.

From a review of the record, it is apparent that the 
veteran's service-connected lumbosacral spine arthritis and 
disc disease has been rated as 20 percent disabling, from 
June 26, 1986, under 38 C.F.R. § 4.71a, Diagnostic Code 5003, 
5292.  

Under Diagnostic Code 5003, degenerative arthritis 
established by X-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic code 
for the specific joint or joints involved.  The Board points 
out that for the purpose of rating disability from arthritis, 
vertebrae are considered groups of minor joints. 38 C.F.R. § 
4.45 (2000).  

Under Diagnostic Code 5292, a 20 percent evaluation is 
warranted for moderate limitation of lumbar spine motion, and 
a 40 percent evaluation for severe limitation of said motion.  

This disability could also be rated under 38 C.F.R. § 4.71a, 
Diagnostic Code 5295.  Under this code, a 20 percent 
evaluation contemplates a lumbosacral strain manifested by 
muscle spasm on extreme forward bending, loss of lateral 
spine motion, unilateral, in standing position.  A 40 percent 
rating is provided under this code for severe lumbosacral 
strain with listing of the whole spine to the opposite side, 
positive Goldthwait's sign, marked limitation of forward 
bending in standing position, loss of lateral motion with 
osteo-arthritic changes, or narrowing or irregularity of 
joint space, or some of the above with abnormal mobility on 
forced motion.

In addition, this disability could be evaluated under 
38 C.F.R. § 4.71a, Diagnostic Code 5293 (2000), for 
intervertebral disc syndrome.  A 20 percent evaluation under 
this code contemplates moderate intervertebral disc syndrome 
characterized by recurring attacks, and a 40 percent 
evaluation contemplates severe intervertebral disc syndrome 
characterized by recurring attacks with intermittent relief. 

Further, the Board points out that the Court has expounded on 
the necessary evidence required for a full evaluation of 
orthopedic disabilities when evaluating increased rating 
claims for orthopedic disabilities.  In the case of DeLuca v. 
Brown, 8 Vet. App. 202 (1996), the Court held that ratings 
based on limitation of motion do not subsume 38 C.F.R. § 4.40 
or 38 C.F.R. § 4.45.  It was also held that the provisions of 
38 C.F.R. § 4.14 (avoidance of pyramiding) do not forbid 
consideration of a higher rating based on greater limitation 
of motion due to pain on use, including during flare-ups.  

Taking into account all of the evidence set out above, the 
Board finds that the preponderance of the evidence is against 
an increased initial evaluation for the service-connected 
lumbosacral spine arthritis and disc disease.  

A disability evaluation higher than 20 percent under 
38 C.F.R. § 4.71a, Diagnostic Code 5292 (2000), during any 
time since 1986, is not warranted.  In this decision the 
Board has certainly considered, as pursuant to DeLuca, the 
pain associated with the veteran's low back disability in 
rating this disability; however, the medical evidence does 
not demonstrate that pain on motion or other functional 
limitation associated with the disability is as such to 
warrant any more than a 20 percent evaluation under 
Diagnostic Code 5292 for limitation of lumbar spine motion.  
It is noted that while pain limited motion to 40 degrees in 
flexion and 5 degrees extension during the September 1997 
examination (this was the worst such measurement of motion 
elicited during the examinations discussed above), this 
reflects no more than a moderate limitation of motion.  The 
Board finds that the functional loss associated with the 
service-connected low back disability is not to the extent as 
to warrant an evaluation higher than 20 percent under 
Diagnostic Code 5292.  Put another way, even considering pain 
on motion, as per DeLuca, there is no indication that the 
veteran suffers from more than a moderate limitation of 
motion, such that a higher rating would be warranted.

In addition, the Board notes that the evidence does not 
demonstrate that the veteran's low back disability has 
amounted - at any time since 1986 - to a severe lumbosacral 
strain; in other words, the veteran does not have (and has 
not had) listing of the whole spine to the opposite side, 
positive Goldthwait's sign, marked limitation of forward 
bending in standing position, loss of lateral motion with 
osteo-arthritic changes such that a higher rating is 
warranted under Diagnostic Code 5295.  To be sure, 
degenerative joint disease has been shown on X-ray, but the 
veteran does not have any abnormal mobility on forced motion, 
such that a higher rating would be warranted under this code. 

Finally, the objective medical evidence does not reflect in 
any way that such complaints of pain - to include objective 
evidence of some radiculopathy - are analogous to severe (or 
even moderate) intervertebral disc syndrome, with recurring 
attacks and intermittent relief, such that consideration of a 
higher evaluation is warranted under 38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (2000).

Finally, as this issue deals with the rating assigned 
following the original claims for service connection, 
consideration has been given to the question of whether 
"staged ratings," as addressed by the Court in Fenderson, 
would be in order.  However, as the 20 percent evaluation 
reflects the highest degree of impairment shown since the 
date of the grant of service connection for lumbosacral spine 
arthritis and disc disease, and as this evaluation has been 
effective since that time, there is no basis for staged 
ratings with respect to this claim.


II.  The propriety of the initial 20 percent rating assigned 
for service-connected cervical spine arthritis. 

The veteran's service-connected cervical spine arthritis has 
been rated as 20 percent disabling, from August 25, 1992, 
under 38 C.F.R. § 4.71a, Diagnostic Code 5290.  Under this 
code, a 20 percent evaluation is warranted for moderate 
limitation of cervical spine motion, and a 30 percent 
evaluation for severe limitation of said motion.  

Taking into account all of the evidence set out above, the 
Board finds that the preponderance of the evidence is against 
an increased initial evaluation for the service-connected 
cervical spine arthritis.  The evidence does not demonstrate 
that this cervical spine disability is manifested by a severe 
limitation of motion; rather, the objective evidence, 
particularly the range of motion studies conducted in October 
1993 and June 2000 demonstrate that this disability is 
primarily manifested by a moderate limitation of motion; it 
is pointed out that the veteran essentially resisted attempts 
at cervical spine movement during the September 1997 
examination, such that an accurate range of motion, limited 
by pain or otherwise, could not be made.  

The Board has certainly considered, as it has in adjudicating 
the low back disability issue, the pain or other functional 
limitation associated with the veteran's cervical spine 
disability in rating this disability; however, pain was not 
shown to limit such motion to more than a moderate degree, 
and as such, a 30 percent evaluation under Diagnostic Code 
5290 is not warranted.

It is noted that the veteran has recently (i.e. during the 
June and September 2000 examinations) noted some radiation of 
pain to the left upper extremity with numbness and weakness 
in the left hand.  However, the objective evidence does not 
establish that there is a neurologic component associated 
with this disability.  In fact, neurologic evaluation was 
normal on examinations in May 1992 and on those conducted in 
2000.  As such, a higher evaluation under an appropriate code 
(for example, 38 C.F.R. § 4.71a, Diagnostic Code 5293, 
intervertebral disc syndrome) is not for consideration.

Finally, as this issue deals with the rating assigned 
following the original claim for service connection, 
consideration has been given to the question of whether 
"staged ratings," as addressed by the Court in Fenderson, 
would be in order.  However, as the 20 percent evaluation 
reflects the highest degree of impairment shown since the 
date of the grant of service connection for cervical spine 
arthritis, and as this evaluation has been effective since 
that time, there is no basis for staged ratings with respect 
to this claim.


III.  The propriety of the initial 10 percent rating assigned 
for service-connected bilateral pes planus.

The veteran's bilateral pes planus has been rated as 10 
percent disabling under 38 C.F.R. § 4.71a, Diagnostic Code 
5276, from August 1992.  Such an evaluation requires moderate 
flat feet manifested by weight-bearing line over or medial to 
the great toe, inward bowing of the tendo achillis, and pain 
on manipulation and use of the feet.  A 30 percent evaluation 
under this code is warranted for severe bilateral pes planus 
with objective evidence of marked deformity (such as 
pronation or abduction), accentuated pain on manipulation and 
use of the feet, indications of swelling on use of the feet, 
and characteristic callosities.  

Taking into account all of the medical evidence set out 
above, the Board finds that the preponderance of the evidence 
is against an increased initial evaluation for the service-
connected bilateral pes planus.  The Board points out that 
the relevant evidence of record reveals that since the 
effective date of service connection, this disability has 
been variously manifested by slight tenderness over the 
arches, minimal hallux deformity, some varus, pain, and 
bunion formation, without pronation deformity.  However, 
there is no objective evidence demonstrating that his 
bilateral pes planus was manifested by marked deformity (such 
as pronation or abduction), accentuated pain on manipulation 
and use of the feet, or characteristic callosities; as well, 
in October 1993, the veteran's pes planus was characterized 
as moderate.  Therefore, the Board finds that the objective 
evidence does not support a diagnosis of severe bilateral pes 
planus as defined in the rating schedule.  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5276 (2000).

Finally, the Board notes that it has again taken into account 
the veteran's complete disability picture and the provisions 
of 38 C.F.R. §§ 4.40, 4.45 (2000), including functional loss 
due to pain on motion, in concluding that the veteran's 
service connected pes planus is and has been consistent with 
a 10 percent rating under 38 C.F.R. § 4.71a, Diagnostic Code 
5276 (2000).  The Board concludes that the veteran's service 
connected pes planus has not been shown to be more than 
moderate, and that the complaints of pain are specifically 
contemplated in the evaluation assigned.

Finally, as this issue also deals with the rating assigned 
following the original claims for service connection, 
consideration has been given to the question of whether 
"staged ratings," as addressed by the Court in Fenderson, 
would be in order.  However, as the 10 percent evaluation 
reflects the highest degree of impairment shown since the 
date of the grant of service connection for bilateral pes 
planus, and as this evaluation has been effective since that 
time, there is no basis for staged ratings with respect to 
this claim.


IV.  The propriety of the initial 10 percent rating assigned 
for service-connected left wrist arthritis.

The Board notes that the veteran's service-connected left 
wrist arthritis has been rated as 10 percent disabling under 
38 C.F.R. § 4.71a, Diagnostic Code 5215, from August 1992.  
It is pointed out that a 10 percent evaluation is the highest 
available under this diagnostic code, and warranted when 
wrist dorsiflexion is less than 15 degrees or when palmar 
flexion is limited in line with the forearm.

Taking into account the medical evidence set out above, the 
Board finds that the preponderance of the evidence is against 
an evaluation higher than 10 percent for the service-
connected left wrist arthritis.  The medical evidence 
discussed above demonstrates that this disability is and has 
been manifested only by subjective complaints of pain, slight 
swelling (shown in May 1992), and some stiffness, but without 
any limitation of motion. 

Based solely on the range of wrist motion studies documented 
above, a compensable rating under Diagnostic Code 5215 would 
not be warranted.  That said, the relevant evidence does 
demonstrate that the veteran suffers from left wrist pain 
(including on motion), and apparent related functional 
impairment as a result of this service-connected disability; 
and, in the instant case, the Board has certainly considered 
the pain associated with the veteran's left wrist arthritis.  
While, as noted, some functional loss and pain on use has 
been demonstrated by the objective evidence with regard to 
the veteran's left wrist, this evidence does not reflect 
functional loss and pain on use related to this disability 
beyond that already reflected in the 10 percent rating under 
38 C.F.R. § 4.71a, Diagnostic Code 5215 (2000).  In fact, it 
is the Board's opinion that a compensable evaluation of 10 
percent is warranted primarily because of the pain and 
functional loss associated with this disability.  

Additionally, as it has not been medically demonstrated that 
there is nerve involvement associated with the veteran's 
service-connected left wrist disability, a higher evaluation 
under one of the peripheral nerve diagnostic codes (under 
38 C.F.R. § 4.124a (2000)) is not for consideration, and as 
the wrist is not ankylosed, a higher rating under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5214 (2000) (for ankylosis of the 
wrist) is also not for consideration. 

Finally, as this issue also deals with the rating assigned 
following the original claims for service connection, 
consideration has been given to the question of whether 
"staged ratings," as addressed by the Court in Fenderson, 
would be in order.  However, as the 10 percent evaluation 
reflects the highest degree of impairment shown since the 
date of the grant of service connection for left wrist 
arthritis, and as this evaluation has been effective since 
that time, there is no basis for staged ratings with respect 
to this claim.


V.  Entitlement to an increased (compensable) evaluation for 
the residuals of a fracture of the fifth finger of the right 
hand.

From a review of the record, the Board notes that, currently, 
the veteran's service connected residuals of a fracture of 
the fifth finger of the right hand are rated as 
noncompensable under 38 C.F.R. § 4.71a, Diagnostic Code 5227 
(2000).  Such an evaluation contemplates ankylosis of any one 
finger other than the thumb, index finger, or middle finger; 
a compensable schedular evaluation is not warranted under 
this code.  

Taking into account the medical evidence set out above, the 
Board finds that the preponderance of the evidence is against 
a compensable evaluation for the service-connected residuals 
of a fracture of the fifth finger of the right hand.  The 
objective medical evidence does not demonstrate that 
functional loss and pain on use of the finger is as such to 
warrant a compensable evaluation.  In fact, other than a few 
complaints of right finger pain, the objective evidence has 
demonstrated that there are no abnormalities associated with 
the finger (in fact, an old fracture was not even seen on X-
ray).  As such, and increased rating is not warranted.


VI.  Entitlement to an increased evaluation for bronchitis, 
currently evaluated as 30 percent disabling.

The Board notes that the veteran's service-connected 
bronchitis is currently rated as 30 percent disabling under 
38 C.F.R. § 4.97, Diagnostic Code 6600.  By regulatory 
amendment, effective on October 7, 1996 (and as such, during 
the course of this appeal), substantive changes were made to 
the schedular criteria for evaluating respiratory disorders, 
as defined in 38 C.F.R. § 4.97. 

Where the law or regulations governing a claim change while 
the claim is pending, the version most favorable to the 
claimant applies, absent congressional intent to the 
contrary.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-313 
(1991).  As reflected in the February 2001 Supplemental 
Statement of the Case, the RO has considered both the former 
and the revised applicable criteria; hence, there is no due 
process bar to the Board doing likewise, and applying the 
more favorable result.  

The General Counsel of VA has held that where a law or 
regulation changes during the pendency of a claim for an 
increased rating, the Board should first determine whether 
the revised version is more favorable to the veteran.  In so 
doing, it may be necessary for the Board to apply both the 
former and revised versions of the regulation.  If the 
revised version of the regulation is more favorable, the 
retroactive reach of that regulation under 38 U.S.C.A. 
§ 5110(g) (West 1991) can be no earlier than the effective 
date of that change.  See VAOPGCPREC 3-2000 (2000); DeSousa 
v. Gober, 10 Vet. App. 461, 467 (1997).

As relevant to this case, prior to October 7, 1996, chronic 
bronchitis was evaluated as 30 percent disabling if it was 
moderately severe and is manifested by persistent cough at 
intervals throughout the day, considerable expectoration, 
considerable dyspnea on exercise, rales throughout the chest, 
and beginning chronic airway obstruction.  A 60 percent 
evaluation was provided if the disability was severe with 
severe productive cough and dyspnea on slight exertion and 
pulmonary function tests indicative of severe ventilatory 
impairment.  38 C.F.R. § 4.97, Diagnostic Code 6600 (1997).

Subsequent to October 7, 1996, a 30 percent evaluation is 
provided for chronic bronchitis when there is FEV-1 of 56 to 
70 percent predicted, or; FEV- 1/FVC of 56 to 70 percent, or; 
DLCO (SB) of 56 to 65 percent predicted. A 60 percent 
evaluation is provided when there is FEV-1 of 40 to 55 
percent predicted, or; FEV-1/FVC of 40 to 55 percent, or; 
DLCO (SB) of 40 to 55 percent predicted, or; maximum oxygen 
consumption of 15 to 20 ml/kg/min (with cardiorespiratory 
limit).  38 C.F.R. § 4.97, Diagnostic Code 6600 (2000).

In this case, during the relevant time period (i.e. since 
just before September 1993) the veteran's chronic bronchitis 
has been manifested by symptoms including subjective 
complaints of a chronic cough, shortness of breath, and 
objective findings of mild symptoms, including some wheezing, 
mild airway obstruction, and an occasional productive cough.  
Such manifestations are consistent with the criteria for a 30 
percent evaluation under the "old" criteria.  Clearly, the 
evidence does not demonstrate that at any time the veteran's 
bronchitis was severe, manifested by severe productive cough 
and dyspnea on slight exertion and pulmonary function tests 
indicative of severe ventilatory impairment.

Further, as noted above, pulmonary functioning testing in 
October 1996 revealed a FEV-1 of (at worst) 72 percent and a 
DLCO of 61 percent predicted; testing performed in January 
1998 revealed that FEV-1 of 81 percent of predicted; and 
testing performed in June 2000 revealed that FEV-1 (at worst) 
was 92 percent of predicted, and DLCO 64 percent of 
predicted.  These findings are consistent with the criteria 
for a 30 percent evaluation under the revised criteria.  

Neither the "old" or revised criteria are more favorable 
than the other.  Thus, under the circumstances, the current 
manifestations of the veteran's chronic bronchitis have not 
been shown to be of such nature and extent so as to warrant 
entitlement to an evaluation in excess of 30 percent under 
the provisions of Diagnostic Code 6600 that were effective 
either prior to or after October 7, 1996.

The Board finds that there is no basis for assignment of an 
evaluation in excess of 30 percent for the veteran's service-
connected bronchitis.  



VII.  Entitlement to an increased evaluation for laryngitis 
and tracheitis, currently evaluated as 10 percent disabling.

The Board notes that the veteran's service-connected 
laryngitis and tracheitis is currently rated as 10 percent 
disabling under 38 C.F.R. § 4.97, Diagnostic Codes 6516, 
6520.  As noted above by regulatory amendment, effective on 
October 7, 1996, substantive changes were made to the 
schedular criteria for evaluating respiratory disorders, as 
defined in 38 C.F.R. § 4.97; and where the law or regulations 
governing a claim change while the claim is pending, the 
version most favorable to the claimant applies, absent 
congressional intent to the contrary.  Karnas, supra; see 
also VAOPGCPREC 3-2000 (2000); DeSousa, supra.  As reflected 
in the January 1999 Supplemental Statement of the Case, the 
RO has considered both the former and the revised applicable 
criteria; hence, there is no due process bar to the Board 
doing likewise, and applying the more favorable result.  

Under the former criteria of Diagnostic Code 6516, a 10 
percent evaluation was assigned for moderate chronic 
laryngitis manifested by catarrhal inflammation of cords or 
mucous membrane, and moderate hoarseness.  A 30 percent 
evaluation was warranted for severe chronic laryngitis with 
marked pathological changes, such as inflammation of the 
cords or mucous membrane, thickening or nodules of cords or 
submucous infiltration, and marked hoarseness.  38 C.F.R. 
§ 4.97, Diagnostic Code 6516 (1997).

Under the revised criteria of Diagnostic Code 6516, a 10 
percent evaluation is warranted for chronic laryngitis 
manifested by hoarseness, with inflammation of the cords or 
mucous membrane.  A maximum 30 percent evaluation is 
warranted for hoarseness with thickening or nodules of cords, 
polyps, submucous infiltration, or pre-malignant changes on 
biopsy.  38 C.F.R. § 4.97, Code 6516 (2000).

Under the former criteria of Diagnostic Code 6520, a 10 
percent evaluation was assigned for mild stenosis of the 
larynx, with dyspnea on heavy exertion, and a 30 percent 
evaluation for stenosis of the larynx with moderate 
impairment of respiration, dyspnea on moderate exertion.  
38 C.F.R. § 4.97, Code 6516 (1997).

Under the revised criteria of Diagnostic Code 6520, a 10 
percent evaluation is warranted when stenosis of the larynx 
is manifested by FEV-1 of 71 to 80 percent predicted, with 
Flow Volume Loop compatible with upper airway.  A 30 percent 
evaluation is assigned for when stenosis of the larynx is 
manifested by FEV-1 of 56 to 70 percent of predicted, with 
Flow Volume Loop compatible with upper airway.  38 C.F.R. 
§ 4.97, Diagnostic Code 6520 (2000).

In this case, during the relevant time period (i.e. since 
just before September 1993) the veteran's chronic laryngitis 
and tracheitis has been manifested by symptoms including 
subjective complaints of hoarseness, a sore throat, and a 
cough; recently, as noted above (on examination in July 
2000), laryngeal examination was normal.  Such manifestations 
are consistent with the criteria for a 10 percent evaluation 
under he "old" criteria (both Diagnostic Codes 6516 and 
6520).  Clearly, the evidence does not demonstrate that at 
any time the veteran's laryngitis and tracheitis was has been 
manifested by severe chronic laryngitis with marked 
pathological changes, such as inflammation of the cords or 
mucous membrane, thickening or nodules of cords or submucous 
infiltration, and marked hoarseness, or stenosis with 
moderate impairment of respiration, dyspnea on moderate 
exertion (in fact, there is no indication that the veteran's 
larynx is stenosed).

Such manifestations are also consistent with the criteria for 
a 10 percent evaluation under the revised criteria of 
Diagnostic Code 6516 (again a 10 percent evaluation 
contemplates chronic laryngitis manifested by hoarseness, 
with inflammation of the cords or mucous membrane).  There is 
clearly no indication that the service-connected laryngitis 
and tracheitis is manifested by hoarseness with thickening or 
nodules of cords, polyps, submucous infiltration, or pre-
malignant changes on biopsy, as would be required for a 30 
percent evaluation under the revised criteria.  

Further, as noted above, pulmonary functioning testing in 
October 1996 revealed a FEV-1 of (at worst) 72 percent 
predicted, testing in January 1998 revealed a FEV-1 of 81 
percent predicted, and testing performed in June 2000 
revealed that FEV-1 (at worst) was 92 percent of predicted.  
These findings are clearly consistent with the criteria for a 
10 percent evaluation under the revised criteria.  

Neither the "old" nor revised criteria are more favorable 
than the other.  Thus, under the circumstances, the current 
manifestations of the veteran's laryngitis and tracheitis 
have not been shown to be of such nature and extent so as to 
warrant entitlement to an evaluation in excess of 10 percent 
under the provisions of either Diagnostic Code 6516 or 
Diagnostic Code 6520 that were effective either prior to or 
after October 7, 1996.

The Board finds that there is no basis for assignment of an 
evaluation in excess of 10 percent for the veteran's service-
connected laryngitis and tracheitis.  


ORDER

An increased initial evaluation for lumbosacral spine 
arthritis and disc disease is denied.

An increased initial evaluation for cervical spine arthritis 
is denied.

An increased initial evaluation for bilateral pes planus is 
denied.

An increased initial evaluation for left wrist arthritis is 
denied.

A compensable evaluation for the service-connected residuals 
of a fracture of the fifth finger of the right hand is 
denied.

An increased evaluation for service-connected bronchitis is 
denied.

An increased evaluation for service-connected laryngitis and 
tracheitis is denied.


REMAND

As noted above, in December 2000, the Court granted a Motion 
to vacate the Board's March 1997 decision denying claims of 
entitlement to service connection for conjunctivitis, 
gastritis, and a duodenal ulcer, and remanded the matter to 
the Board for further development and readjudication in 
accordance with the Motion.  

In the Motion, the OGC noted that a remand was necessary 
because, essentially, the Board had denied these claims as 
not "well-grounded," and, as noted above, VCAA eliminated 
the statutory "well-grounded" claim requirement.  

At this point, in keeping with the dictates of the VCAA, 
additional development and adjudication is necessary prior to 
appellate review.  As noted, there are also regulations that 
are for application in implementing the new law.  66 Fed. 
Reg. 45,620-32 (August 29, 2001) (to be codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326).

As to the remaining issue of entitlement to permanency of a 
total disability evaluation, the Board notes that this issue 
was not considered subsequent to the March 1997 Board remand, 
and as such, readjudication is necessary.  

In view of the above, this matter is REMANDED to the RO for 
the following action:

1.  The RO should contact the veteran and 
his attorney and request that they submit 
all evidence in the veteran's possession 
that is relevant to his claims of 
entitlement to service connection for 
conjunctivitis, gastritis, and duodenal 
ulcer.

2.  The RO should obtain and associate 
with the claims file all additional 
outstanding medical records pertinent to 
these claims, particularly those held by 
VA and any other government entity(ies).  
If any requested records are unavailable, 
or the search for such records otherwise 
yields negative results, that fact should 
clearly be documented in the veteran's 
claims file, and the veteran and his 
representative so notified.

3.  After associating with the claims 
file all additional records noted in 
paragraphs 1 and 2, above, the RO should 
arrange to have the veteran undergo 
appropriate  VA examination(s).  It is 
imperative that the examiner(s) who is 
designated to examine the veteran reviews 
the evidence in his claims folder, 
including a complete copy of this REMAND.  
All appropriate tests and studies should 
be conducted, all clinical findings 
should reported in detail, and the 
examination report should reflect 
consideration of the veteran's 
documented, relevant medical history.  
The examiner(s) should express opinion as 
to whether it is as least as likely as 
not that the veteran's 
conjunctivitis/gastritis/duodenal ulcer 
was incurred in or aggravated by his 
active military service.  All examination 
findings, along with the complete 
rationale for each opinion expressed and 
conclusion reached, should be set forth.

4.  To help avoid future remand, the RO 
must ensure that all requested 
development has been completed (to the 
extent possible) in compliance with this 
REMAND.  If any action is not undertaken, 
or is taken in a deficient manner, 
appropriate corrective action should be 
undertaken.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

5.  If none of the requested development 
provides evidence of a nexus between any 
of the claimed disabilities and the 
veteran's active military service, the RO 
should specifically advise him and his 
attorney of the need to submit such 
competent medical evidence to support the 
claim(s).  

6.  The RO must also review the claims 
file and ensure that all notification and 
development action required by the VCAA 
and the new regulations is completed. 

7.  After completion of the foregoing, 
and after undertaking any further 
development deemed warranted by the 
record, the RO should review the claims 
of entitlement to service connection for 
conjunctivitis, gastritis, and a duodenal 
ulcer in light of all pertinent evidence 
and legal authority; the RO should also 
adjudicate the claim of entitlement to 
permanency of a total disability 
evaluation.  The RO must provide adequate 
reasons and bases for its determinations, 
addressing all issues and concerns that 
were noted in this REMAND.  

8.  If any claim continues to be denied, 
the veteran and his attorney must be 
furnished a supplemental statement of the 
case and be given an opportunity to 
submit written or other argument in 
response thereto before the claims file 
is returned to the Board for further 
appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals



 



